 

Exhibit 10.1

 

[image_002.jpg] 

 

May 25, 2018



William Fodor, PhD



236 Wildcat Road

Madison, CT 06443

 

Dear Bill,

 

I am pleased to make you an offer of employment for the position of Chief
Scientific Officer at Biostage, Inc. (OTCQB: BSTG). This position will report
directly to Jim McGorry, CEO. Your start date will be on or before Monday, July
2, 2018. Your bi-weekly salary will be $11,730.77 paid as earned and which is
the yearly equivalent of $305,000.00. Please note that all Biostage employees
are required to have their bi-weekly pays direct-deposited.

 

I am also pleased to inform you that you will be a participant in Biostage’s
Equity Incentive Plan, and that you will receive a grant of 209,286 options for
common stock on the grant date. This represents a grant equivalent to 2.75% of
the Company’s fully-diluted common shares outstanding of approximately 7.6
million shares. As we discussed, the grant date is still to be determined by the
board of directors, but it is currently expected to be on or about May 29, 2018.
The options’ exercise price will be the closing price of Biostage’s common stock
on the grant date. I anticipate that your option grant will vest 50% in
time-based vesting over four years and 50% based on performance measures tied to
company milestones.

 

Biostage offers a very competitive and comprehensive benefits package including
major medical (Tufts Health Plan HMO or PPO) and eye care, BCBS dental, life and
disability insurance and a retirement (401K) plan with company match. I have
attached a one page benefits summary for your review. Peter Chakoutis will
provide you with a comprehensive benefits packet in the next day. You will also
earn four weeks of vacation and six personal days.

 

As is standard with positions such as this, you must sign an agreement to
protect and hold confidential all proprietary and confidential information
regarding Biostage, any of its affiliates, its customers and employees both
during and after the period of your employment. You must also acknowledge that
any inventions, discoveries, processes and/or improvements developed by you in
the course of your employment or in any way resulting from your employment with
us remain the property of the Company exclusively.

 

Upon acceptance of this offer, we will formalize our arrangement with a written
employment agreement. That employment agreement will provide for a defined
severance period upon termination in the event your employment is terminated by
the Company without “cause” or by you for “good reason”. “Cause” and “good
reason” are terms that will be defined in the employment agreement, and will be
in keeping with the definitions used in the Company’s other written employment
agreements.

 

Please note this offer is contingent on a review of the results of a background
check and a drug screen.

 



 

 [image_002.jpg] 



 

Bill, we are excited by the prospect of you joining us as a member of the
Company’s senior management team.

 

Please acknowledge your acceptance of this offer of employment by signing and
returning a copy of this letter to me. At that point, Human Resources will
provide you with the necessary paperwork for completing your background check
and drug screen.

 

 



/s/ Tom McNaughton   /s/ William Fodor           Tom McNaughton, CFO   William
Fodor, PhD Date June 4, 2018 Biostage, Inc.    



 





 

 

 

